Title: From James Madison to Ebenezer Stevens, 28 January 1804 (Abstract)
From: Madison, James
To: Stevens, Ebenezer


28 January 1804, Department of State. “In answer to your letter of the 19th. inst. I authorize you to draw upon the Purveyor for twelve hundred and eighty eight dollars the sum awarded to Mr. Cotton as additional freight for the Anna Maria. The draft should be made payable at two or three days sight to ensure the receipt of the money to be remitted to the Purveyor before it is presented for payment.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   On the same day JM also wrote to Gallatin requesting that he remit $1,280 to Tench Coxe to enable him to pay Stevens’s draft for the freight of the Anna Maria (ibid.; 1 p.) and to Coxe notifying him of the authorization to Stevens and the request to Gallatin (RC owned by Joseph Rubinfine, West Palm Beach, Fla., 1992; 1 p.; letterbook copy [DNA: RG 59, DL, vol. 14]).


